


Exhibit 10.19


Summary of Board of Directors Compensation as of August 16, 2013    




Compensation Element
 
Annual Amount
 
 
 
Cash Compensation
 
 
Annual Board Member Retainer
 


$18,000


 
 
 
 
Board Chair Retainer (Additional)
 


$12,000


 
Committee Chair Retainers
 
 
Audit
 


$6,000


 
Compensation
 


$6,000


 
Nominating and Corporate Governance
 


$4,000




 
Strategy & Acquisition
 


$4,000




 
Committee Member Retainers
 
 
Audit
 


$4,000


 
Compensation
 


$2,000


 
Nominating and Corporate Governance Committee
 


$1,000


 
Strategy & Acquisition Committee
 


$1,000


 
Equity Compensation
 
 
Initial Equity Grant
 
10,000 shares (1) 
Annual Equity Grant
 
6,000 shares (2)
 
 
 
 
 
 

(1)
50% vests at first annual meeting of stockholders following

appointment and 50% vests at second annual meeting of stockholders
following appointment.
(2)
100% vests at next annual meeting of stockholders.





